Citation Nr: 0902598	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for sickle cell disease.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1982 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before the Board can 
decide the veteran's claim. 

The veteran claims entitlement to service connection for 
sickle cell anemia.  The veteran contends that sickle cell 
anemia initially manifested during service and underwent an 
increase in severity during service. 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. 
§§ 1111, 1132.  Clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service will rebut the presumption of soundness. VAOPGCPREC 
3-2003 (July 16, 2003).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).

VA's General Counsel has determined that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 
1990).  Moreover, diseases of hereditary origin can be 
considered incurred, rather than aggravated, in service "if 
their symptomatology did not manifest itself until after 
entry on duty." VAOPGCPREC 67-90 (July 18, 1990).  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2008), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the following criteria 
are met: (1) The record does not include sufficient competent 
medical evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and (4) The record indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease or another service-
connected disability.

Service treatment records indicate that sickle cell anemia 
was not noted at entrance into service.  A diagnosis of 
sickle cell disease was initially noted in the service 
medical records in September 1982.  Service treatment records 
reflect that the veteran was treated for sickle cell crisis 
on several occasions.  

A VA examination has not been obtained in this case.  On 
remand, the veteran should be scheduled for a VA examination 
to determine whether sickle cell anemia initially manifested 
during service or was aggravated during service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of sickle cell 
anemia.  The claims file must be made 
available to the examiner for review prior 
to the examination, and the examiner 
should indicate that such a review was 
conducted.  The examiner should answer the 
following questions:

a.  Is it at least as likely as not (50 
percent or greater likelihood) that the 
veteran's sickle cell anemia first 
manifested during active service?  
Please provide a detailed rationale for 
the opinion.  

b.  Did sickle cell anemia increase in 
severity during service?  If sickle 
cell anemia did increase in severity 
during service, was this due to the 
natural progression of the disease?  
Please provide a detailed rationale for 
the opinion.

2.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


